Name: 2008/954/EC: Commission Decision of 15Ã December 2008 amending Decision 2006/133/EC requiring Member States temporarily to take additional measures against the dissemination of Bursaphelenchus xylophilus (Steiner et Buhrer) Nickle et al . (the pine wood nematode) as regards areas in Portugal, other than those in which it is known not to occur (notified under document number C(2008) 8298)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  forestry;  wood industry;  natural and applied sciences;  Europe
 Date Published: 2008-12-17

 17.12.2008 EN Official Journal of the European Union L 338/64 COMMISSION DECISION of 15 December 2008 amending Decision 2006/133/EC requiring Member States temporarily to take additional measures against the dissemination of Bursaphelenchus xylophilus (Steiner et Buhrer) Nickle et al. (the pine wood nematode) as regards areas in Portugal, other than those in which it is known not to occur (notified under document number C(2008) 8298) (2008/954/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular Article 16(3) thereof, Whereas: (1) In accordance with Commission Decision 2006/133/EC (2), Portugal is implementing a plan against the dissemination of the pine wood nematode (PWN) to other Member States as well as within its own territory. (2) Sweden and Finland informed the Commission between August and October 2008 that several cases of PWN-infested wood had been detected in Portuguese consignments. As a result of these cases, Sweden informed the Commission on 18 September 2008 on the additional measures that it was taking to prevent the introduction into and spread within its territory of PWN. (3) Spain informed the Commission on 12, 14 and 18 November 2008 about cases where susceptible wood and wood products, including wood packaging material, had been moved recently from Portugal to Spain though the requirements laid down in Decision 2006/133/EC were not fulfilled. In some of those cases PWN was detected. (4) Portugal has adopted a ministerial decree Portaria n.o 1339-A/2008 on 20 November 2008, including the application of the measures in FAO International Standard for Phytosanitary Measures No 15 on wood packaging material originating in continental Portugal and destined for intra-Community trade or export. (5) In view of this information, it is necessary that all susceptible wood, originating in the demarcated areas in the form of packing cases, boxes, crates, drums and similar packings, pallets, box pallets and other load boards, pallet collars, dunnage, spacers and bearers, including that which has not kept its natural round surface, is treated and marked before it is moved out of the demarcated area, instead of only the newly produced material. (6) This information also indicates that the existing requirements for movements of all types of susceptible wood other than those referred to in recital 5 and originating in the demarcated areas are not fully applied. Under those circumstances it is appropriate to introduce a general prohibition for movements of such wood out of the demarcated areas. Exceptions from the general prohibition should be provided for as regards movements of susceptible wood from authorised processing plants. Those plants should be authorised and inspected by the responsible official body to ensure that an effective treatment is carried out. They should be included in a list established and updated by the Commission. Traceability should be guaranteed by a plant passport or by a mark as set out in the applicable FAO Standard. (7) Member States should have the possibility to take measures to ascertain whether the susceptible wood, bark or plants, moving from demarcated areas into their territory is free from PWN. (8) Decision 2006/133/EC should therefore be amended accordingly. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 The text of Article 3 to Decision 2006/133/EC is replaced by the following: Article 3 Member States of destination other than Portugal may: (a) subject consignments of susceptible wood, bark and plants, coming from Portugal and moved into their territory, to testing for the presence of PWN; (b) take further appropriate steps to carry out official monitoring in respect of such consignments and to ascertain whether they comply with the relevant conditions specified in the Annex. In case non-compliances are confirmed, appropriate measures in accordance with Article 11 of Directive 2000/29/EC shall be taken. Article 2 The Annex to Decision 2006/133/EC is amended in accordance with the Annex to this Decision. Article 3 Member States shall take all measures to comply with this Decision and, if necessary, amend the measures which they have adopted to protect themselves against the introduction and spread of PWN in such a manner that those measures comply with this Decision. They shall immediately inform the Commission of those measures. Article 4 This Decision is addressed to the Member States. Done at Brussels, 15 December 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. (2) OJ L 52, 23.2.2006, p. 34. ANNEX In the Annex to Decision 2006/133/EC, point 1 is replaced by the following: 1. Without prejudice to the provisions referred to in point 2, in the case of movements from demarcated areas into areas, other than demarcated areas in Member States or into third countries, as well as for movements from the part of the demarcated areas in which PWN is known to occur to the part of the demarcated areas designated as buffer zone, of: (a) susceptible plants, those plants shall be, for destinations within the Community, accompanied by a plant passport prepared and issued in accordance with the provisions of Commission Directive 92/105/EEC (1), after:  the plants have been officially inspected and found free from signs or symptoms of PWN, and  no symptoms of PWN have been observed at the place of production or in its immediate vicinity since the beginning of the last complete cycle of vegetation; (b) susceptible wood and isolated bark, other than wood in the form of:  chips, particles, wood waste or scrap obtained in whole or part from these conifers,  packing cases, boxes, crates, drums and similar packings,  pallets, pallet collars, box pallets or other load boards,  dunnage, spacers and bearers, but including that which has not kept its natural round surface, that wood and isolated bark shall not be allowed to leave the demarcated area; the responsible official body may grant an exception from this prohibition where the wood or isolated bark, for destinations within the Community, is accompanied by the plant passport referred to in point (a), after having undergone an appropriate heat treatment to achieve a minimum core temperature of 56 °C for 30 minutes in order to ensure freedom from live PWNs; (c) susceptible wood in the form of chips, particles, wood waste or scrap obtained in whole or part from these conifers, that wood shall not be allowed to leave the demarcated area; the responsible official body may grant an exception from this prohibition where that wood, for destinations within the Community, is accompanied by the plant passport referred to in point (a), after having undergone an appropriate fumigation treatment in order to ensure freedom from live PWNs; (d) susceptible wood, originating in the demarcated areas in the form of dunnage, spacers and bearers, including that which has not kept its natural round surface, as well as in the form of packing cases, boxes, crates, drums and similar packings, pallets, box pallets and other load boards, pallet collars, whether or not actually in use in the transport of objects of all kinds, that wood shall not be allowed to leave the demarcated area; the responsible official body may grant an exception from this prohibition where that wood has been subject to one of the approved treatments as specified in Annex I to the FAO International Standard for Phytosanitary Measures No 15 on Guidelines for regulating wood packaging material in international trade and marked according to Annex II of the said Standard. The responsible official body shall authorise the processing plants to carry out the treatments referred to under points (b), (c) and (d), and to issue the plant passports referred to in point (a) for susceptible wood under points (b) and (c) or to mark, in accordance with the FAO International Standard for Phytosanitary Measures No 15, the susceptible wood under point (d). Official inspections of the authorised processing plants shall be carried out on a continuous basis to verify the effectiveness of the treatment as well as the traceability of the wood. The Commission shall compile a list of the processing plants authorised by the responsible official body and convey that list to the Standing Committee on Plant Health and to the Member States. That list shall be updated according to the results of official inspections to verify the effectiveness of the treatment as well as the traceability of the wood and according to the findings notified under Article 16(1) of Directive 2000/29/EC. Portugal shall ensure that only processing plants included in that list are authorised to issue plant passports referred to in point (a) for susceptible wood under points (b) and (c) or to mark, in accordance with the FAO International Standard for Phytosanitary Measures No 15, the susceptible wood under point (d). The plant passport referred to in point (a) or the mark in accordance with the FAO International Standard for Phytosanitary Measures No 15 shall be attached by the authorised processing plant to each unit of susceptible wood, bark and plants that is moved. (1) OJ L 4, 8.1.1993, p. 22.